11-3215                                                                       BIA
         Wong v. Holder                                                        A077 396 983




                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27th day of July, two thousand twelve.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                DEBRA ANN LIVINGSTON,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       ZE FONG WONG, AKA SHI FENG WANG,
14                Petitioner,
15
16                                                              11-3215
17                        v.                                    NAC
18
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       _____________________________________
24
25       FOR PETITIONER:               Gary J. Yerman, New York, New York.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General; Douglas E. Ginsburg,
29                                     Assistant Director; Nicole R.
30                                     Prairie, Trial Attorney, Office of
31                                     Immigration Litigation, Civil
32                                     Division, United States Department
33                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Ze Fong Wong, a native and citizen of the

 6   People’s Republic of China, seeks review of a July 13, 2011,

 7   decision of the BIA denying his motion to reopen.     In re Ze

 8   Fong Wong, A077 396 983 (B.I.A. July 13, 2011).     We assume

 9   the parties’ familiarity with the underlying facts and

10   procedural history of this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   See Kaur v. BIA, 413 F.3d 232, 233 (2d

13   Cir. 2005) (per curiam).   Here, the BIA did not abuse its

14   discretion by denying Wong’s motion to reopen as untimely,

15   as he filed it eight years after his final order of removal.

16   See 8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. §

17   1003.2(c)(2).   Although the time limits on motions to reopen

18   may be excused when the movant demonstrates changed country

19   conditions, 8 U.S.C. § 1229a(c)(7)(C)(ii), the BIA

20   reasonably concluded that Wong did not demonstrate changed

21   conditions in this case.

22       Substantial evidence supports the agency’s conclusion

23   that the background materials do not demonstrate a change in

                                   2
 1   country conditions material to Wong’s claim regarding his

 2   practice of Christianity.     See Jian Hui Shao v. Mukasey, 546

 3   F.3d 138, 169 (2d Cir. 2008).       While some of the evidence

 4   Wong submitted in support of his motion arguably indicates

 5   that harassment and restrictions on Christianity have

 6   increased since Wong’s 1999 merits hearing, they do not

 7   compel the conclusion that conditions for Christians in

 8   China have changed such that Wong was entitled to reopening.

 9   See INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992)

10   (noting that, under the substantial evidence standard, in

11   order to reverse the BIA’s fact finding, “[the Court] must

12   find that the evidence not only supports that conclusion,

13   but compels it” (italics omitted)); Melgar de Torres v.

14   Reno, 191 F.3d 307, 312-13 (2d Cir. 1999) (explaining that

15   under the substantial evidence standard, “[t]he BIA findings

16   of fact will be reversed only if a reasonable fact-finder

17   would have to conclude otherwise” (internal quotation marks

18   omitted)).

19       Furthermore, the BIA did not err in its conclusion that

20   Wong’s fear of persecution under China’s family planning

21   policy was speculative.     See Jian Xing Huang v. INS, 421

22   F.3d 125, 129 (2d Cir. 2005) (per curiam) (finding that an

23   asylum applicant’s claimed fear of persecution was

                                     3
 1   speculative based on the assertion that he might have more

 2   than one child in the future in violation of China’s family

 3   planning policy).   We therefore do not address the BIA’s

 4   alternative finding that Wong did not establish a change in

 5   country conditions with respect to his family planning

 6   policy claim.   See INS v. Abudu, 485 U.S. 94, 104-05 (1988).

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   As we have completed our review, any stay of

 9   removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot.    Any pending request for

12   oral argument in this petition is DENIED in accordance with

13   Federal Rule of Appellate Procedure 34(a)(2), and Second

14   Circuit Local Rule 34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk
17
18
19




                                    4